DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				Claim Status
Claims 1-11 are pending and are examined.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/24/20 and 8/27/20 is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Regarding Claim 5, the limitation “closure means for closing the dispenser end” is defined in the specification as The cap 3 could be replaced by any other closure means while performing the method of assembly. The examiner interprets “closure means” as any structure which caps another structure and its equivalents thereof.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 3, 4, 6, 7, 8, 9, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US Pub 2008/0314588).

Regarding Claim 1, Lee teaches a fluid dispenser, in particular of the dropper type ([0001], Figs. 1, 2, 5, 6B), comprising:  a reservoir (upper portion 13 and cylindrical central portion 15 of body 7) containing fluid and air (Fig. 6B), the reservoir forming an assembly opening ([0061], Fig. 6B); 
a fluid dispenser cannula (fig. 2, lower portion 8 of body 7) in communication with the reservoir (reference signs 13 and 15), the dispenser cannula (8) forming a dispenser end that is advantageously suitable for forming a drop of fluid that separates from the dispenser end by gravity (capability); and 
an actuator member engaged in the assembly opening (Fig. 1, 5, 6B, cap 1), for supplying the dispenser cannula with fluid coming from the reservoir (coming from the reservoir is where there is an upper region 13 and supplying the canular is where the elongate central cylindrical section 15 and the dispensing cannula 8);  
the dispenser being characterized in that the actuator member comprises a deformable membrane that defines an outside face forming a pusher (elastomer membrane 2 and Fig. 6B, cannula 8, Fig. 6B), and 
an inside face that is in contact with the air of the reservoir, when the dispenser cannula is in contact with the fluid of the reservoir (inside face would be any inner portion of the upper region 13 in Fig. 1 that is in contact with the fluid inside the reservoir, pipettor body 7).  

Regarding Claim 2, Lee teaches a dispenser according to claim 1, wherein the actuator member includes an assembly sleeve that is inserted in sealed manner in the assembly opening of the reservoir (Fig. 1, peripheral wall 3 comprising fins 4 acts as a mounting sleeve for cap 1).

Regarding Claim 3, Lee teaches a dispenser according to claim 2, wherein the assembly sleeve performs one sealed axial stroke in the assembly opening of the reservoir in order to reach its final sealed assembled position, the sealed axial stroke defining a stroke volume Vc (a predetermined axial movement also takes place because the movement of the cap when it is put in place is limited by its outer rim 6).  

Regarding Claim 4, Lee teaches a dispenser according to claim 3, wherein the deformable membrane is movable between a rest position and a fully depressed position so as to define, between these two positions, an actuation volume Va that is greater than, or preferably substantially equal to, the stroke volume Vc of the assembly sleeve (an actuator which is moveable automatically so as to deform the diaphragm of the liquid dispensing device in a downwards direction. [0016] In use, the deformation of the diaphragm in particular by the application of a displacement force downwards onto it, expels air from within the body. The lower region of the body with the opening forms a pipettor tip. When the pipettor tip is immersed in liquid, the displacement force on the resilient diaphragm is released whereupon it returns to its original conformation, and in doing so, draws liquid into the body. The volume drawn in will be directly related to the degree of deformation applied.).

	Regarding Claim 6, Lee teaches a dispenser according to claim 5, wherein the reservoir and the dispenser cannula are made in the form of a single-piece body that is advantageously made of a transparent material ([0032] The hollow body of the device is suitably of a rigid material such as a rigid plastics material, which is optionally transparent. The upper and lower regions may be integral with each other and made of the same material, or they may be of different materials which are fused or clipped together.).  

	Regarding Claim 7, Lee teaches an assembly method for assembling a dispenser according to claim 4, the method comprising the following steps: a) filling the reservoir with fluid via its assembly opening in the absence of the actuator member; 5PRELIMINARY AMENDMENTAttorney Docket No.: Q256674 Appln. No.: National Stage Entry of PCT/FR2019/050166 b) engaging the actuator member in the assembly opening of the reservoir, the deformable membrane being held in its fully depressed position when the assembly sleeve comes into sealed contact with the assembly opening 

	Regarding Claim 8, Lee teaches an assembly method according to claim 7, comprising the following successive steps: b1) deforming the deformable membrane into its fully depressed position; b2) engaging the actuator member in the assembly opening of the reservoir until the assembly sleeve comes into sealed contact with the assembly opening of the reservoir; ci) releasing the deformable membrane so that it returns into its rest position; c2) moving the actuator member in the assembly opening of the reservoir, so as to cause the assembly sleeve to slide in sealed manner in the assembly opening until it reaches its final sealed assembled position ([0064] The pipettor tip was arranged so that the opening (9) was immersed in a liquid (16) in a reaction vessel (17) and the magnetic rod (14) was lowered (FIG. 5) so as to compress the diaphragm (2) and then raised to release it. [0065] The upwards and downwards movement of the rod was controlled so as to depress and release the diaphragm (2) so as to aspirate a small predetermined volume of liquid into the body 7. The body 7 was then removed from the vessel (17) and the liquid was then dispensed into a measuring vessel positioned under the tip.).  

	Regarding Claim 9, Lee teaches an assembly method according to claim 7, comprising the following successive steps: b1) deforming the deformable membrane into its fully depressed position; 6PRELIMINARY AMENDMENTAttorney Docket No.: Q256674 Appln. No.: National Stage Entry of PCT/FR2019/050166 b2) engaging the actuator member in the assembly opening of the reservoir until the assembly sleeve position advantageously being reached substantially simultaneously ([0064] The pipettor tip was arranged so that the opening (9) was immersed in a liquid (16) in a reaction vessel (17) and the magnetic rod (14) was lowered (FIG. 5) so as to compress the diaphragm (2) and then raised to release it. [0065] The upwards and downwards movement of the rod was controlled so as to depress and release the diaphragm (2) so as to aspirate a small predetermined volume of liquid into the body 7. The body 7 was then removed from the vessel (17) and the liquid was then dispensed into a measuring vessel positioned under the tip.).  

	Regarding Claim 10, Lee teaches an assembly method according to claim 9, wherein the axial force necessary to deform the deformable membrane from its rest position into its final sealed assembled position is less than the friction forces between the assembly sleeve and the assembly opening during sealed sliding for reaching the final sealed assembled position ([0016] In use, the deformation of the diaphragm in particular by the application of a displacement force downwards onto it, expels air from within the body. The lower region of the body with the opening forms a pipettor tip. When the pipettor tip is immersed in liquid, the displacement force on the resilient diaphragm is released whereupon it returns to its original conformation, and in doing so, draws liquid into the body. The volume drawn in will be directly related to the degree of deformation applied.).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US Pub 2008/0314588), in view of Schluter (US Patent 4,873,450).

Regarding Claim 5, Lee teaches a dispenser according to claim 1.
Lee is silent to further comprising a protective cap that is provided with closure means for closing the dispenser end of the dispenser cannula in sealed manner.  
Schluter teaches in the related art of a dropper or device for holding and releasing a liquid. a sealing cap for attachment to the pipette tip to sea said tip in a leakproof manner. See Claim 1c.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a cap, as taught by Schluter, to the opening of the canula in the device of Lee, to seal the bottom and prevent leakage.
	

	Regarding Claim 11, Lee teaches an assembly method according to claim 7.
Lee is silent to the dispenser end 
Schluter teaches in the related art of a dropper or device for holding and releasing a liquid. a sealing cap for attachment to the pipette tip to sea said tip in a leakproof manner. See Claim 1c.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a cap, as taught by Schluter, to the to the dispenser end of the dispenser cannula in the device of Lee, to seal the bottom and prevent leakage.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE BRAZIN whose telephone number is (571)270-1457. The examiner can normally be reached M-F 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JB/
/MATTHEW D KRCHA/Primary Examiner, Art Unit 1796